Title: Enclosure: Albert Gallatin’s Interim Appointment of Joshua Dodge as Consul, 15 June 1819
From: Gallatin, Albert
To: Dodge, Joshua


            
              American Legation 
              Mr Joshua Dodge is hereby authorized to act temporarily as Consul of the United States of America for the Port & Consulate of Marseilles and to continue to perform the functions of the said Office, untill the Will of the President of the United States as to the said appointment shall be known.—   Given under the Seal of this Legation at Paris this 15th day of June 1819—and the 43d year of the Independance of the United States—
              
                (Signed) Albert Gallatin
              
            
          